Citation Nr: 1714433	
Decision Date: 05/02/17    Archive Date: 05/11/17

DOCKET NO.  09-14 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tiffany N. Hanson, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from July 1966 to July 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction is now with the RO in Roanoke, Virginia.  The Veteran filed a Notice of Disagreement (NOD) in September 2008.  A Statement of the Case (SOC) was provided in March 2009.  In April 2009, the Veteran perfected his appeal.

In January 2012, a Travel Board hearing was held before a Veterans Law Judge (VLJ) who is no longer with the Board.  A transcript of that hearing is associated with the claims file.  In July 2013, the Board offered the Veteran an opportunity to present testimony at a hearing before a VLJ who would decide his appeal; no response was received.  The case was then reassigned to the undersigned VLJ.   

The Board remanded this case in April 2012, December 2012, October 2013, August 2014, July 2015, and March 2016 for further development.  As development has been completed, the claims are once again before the Board and ready for adjudication.


FINDINGS OF FACT

1.  The Veteran's bilateral foot disorder did not begin during service or within one year of separation from service, and the record evidence does not establish that a bilateral foot disorder was otherwise caused by the Veteran's military service.

2.  The Veteran's low back disorder did not begin during service or within one year of separation from service, and the record evidence does not establish that a low back disorder was otherwise caused by the Veteran's military service.


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection for a bilateral foot disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

2.  The criteria for the establishment of service connection for a low back disorder are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A.   §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159 (b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Such notice should be provided to a claimant before the initial unfavorable decision of a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Prior to the rating decision on appeal, a February 2008 letter provided the Veteran with notice of the information and evidence needed to substantiate his claim.  Consistent with Dingess, this letter included notice of the process in which VA assigns disability evaluations and effective dates.  The letter also provided information on the evidence needed to make a decision, consistent with the finding in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices. 

In addition, VA has fulfilled its duty to assist in obtaining available evidence needed to substantiate the Veteran's claims.  The Veteran's service treatment records, military personnel records, lay statements, and VA and private treatment records have been obtained and associated with the record. 

The Veteran was also afforded several VA examinations.  His feet were examined in May 2012, April 2013, September 2014, March 2015, August 2015, and May 2016 and his low back was examined in May 2012, April 2013, August 2015, and May 2016.  The examination reports indicate that the examiner reviewed the Veteran's claims file, examined the Veteran, and provided opinions supported by evidence and rationale.  Moreover, the examination reports addressed the functional impact of the Veteran's conditions.

The Veteran also testified at a hearing before the Board in January 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to the Veteran, and the Veteran testified as to the events in service and his treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  In July 2013, the Veteran was offered an opportunity for an additional hearing before another VLJ, since the VLJ who conducted the initial hearing is no longer with the Board.  However, the Veteran did not respond to the request.  

In sum, based on a review of the claims file, the Board finds there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Thus, the Board finds that VA has substantially complied with the notice and assistance requirements and finds that the Veteran is not prejudiced by a decision on the claim at this time.

Compliance with Stegall

As noted in the Introduction, the Board previously remanded this claim for further development in April 2012, December 2012, October 2013, August 2014, July 2015, and March 2016.
 
In accordance with the April 2012 remand instructions, the Board scheduled the Veteran for a VA examination to determine the nature and etiology of his bilateral foot disorder and low back disorder, as well as the onset date.  Additionally, the VA medical center where he was first treated was asked for records dating from 1996 to 1999 and for CAPRI records from 2008 to 2012.  More than 600 pages of VA clinical records were added to the virtual record.  

In accordance with the December 2012 Remand instructions, the Board requested VA clinical records from March 2012 to the present and non-VA treatment records and VA outpatient treatment records for the back, prior to 1997.  The Richmond VA Medical Center responded to the records request by submitting a CD containing the Veteran's computerized treatment records from 1997 through 2012.  However, no explanation was provided as to the availability and retrieval of records prior to 1997.  The Board also requested that the Veteran be afforded a VA examination of the feet and back.  The Board also requested an opinion as to the presence of any and all current foot and back disorders, as well as the etiology.  

In accordance with the October 2013 and August 2014 Remand instructions, the Board secured treatment records, prior to 1997.  The Board also contacted the Veteran and asked him to identify all providers of treatment he received for his back and feet, prior to 1993, and to provide releases for VA to secure records of private providers.  The Veteran was also afforded a VA examination for his feet and the Board requested a medical diagnosis, likely etiology of each foot disorder, and a thorough rationale.  

In accordance with the July 2015 remand instructions, the Board secured an addendum opinion addressing the etiology of the Veteran's low back disorder and bilateral foot disorder.  However, the examiner failed to discuss the Veteran's contentions that his low back condition had its onset in 1978 and failed to identify the diagnoses for the foot disorders when rendering the etiological opinion.

In accordance with the March 2016 remand instructions, the Board secured an addendum opinion.  The opinion addressed the nature and etiology of the Veteran's bilateral foot disorder, to specifically include the diagnoses of metatarsalgia, hammertoes, hallux valgus, hallux rigidus, and degenerative arthritis.  Additionally, the opinion addressed the nature and etiology of the Veteran's low back disorder in which due consideration of the Veteran's competent and credible lay statements regarding onset was afforded.  

The Board finds that VA has adequately developed the Veteran's claims by making sufficient efforts to collect the Veteran's records and by providing the Veteran with appropriate notice and the necessary VA examinations.  The Board also finds that there has been substantial compliance with its prior Remand instructions.  See Stegall, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

General Legal Criteria

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection, there must be competent, credible evidence of (1) a current disability, (2) an in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and an in-service injury or disease.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Where a veteran asserts entitlement to service connection for a chronic disease but there is insufficient evidence of a diagnosis in service, service connection may be established under 38 C.F.R. § 3.303(b) by demonstrating a continuity of symptomatology since service or diagnosis within the presumptive period after service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013).  Arthritis is included in the list of chronic diseases under 38 C.F.R. § 3.309(a).

For disabilities that are not service-connected under 38 C.F.R. § 3.303(b), the avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker v. Shinseki, 708 F.3d at 1338-39.  Service connection may be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis

In the January 2012 Travel Board hearing, the Veteran testified that his Military Occupational Specialty (MOS) was that of a firefighter.  He testified that while on active duty, he bounced around in the back of a truck and that caused him damage to his feet and low back.  

Bilateral Foot Disorder

The Veteran has alleged that his current bilateral foot disorder began in or was caused by his active military service.

The evidence reflects that the Veteran was seen in August 1966 for a complaint of flat feet and was referred to a podiatry clinic in November 1966 where he received arch supports.  There was a finding of a normal foot examination in his May 1968 separation examination report.  The separation examination report also included the notation: "foot trouble-basic training-no trouble since UPHD-no seq."

Although the Veteran presented with a complaint of flat feet, and was reported to have some pronation, a disorder of the feet was not diagnosed in service.  Here, the service treatment records reflect that the Veteran was treated with arch supports during service following his complaints of flat feet.  The records dated in August and November of 1966 document such treatment.  While treatment has been documented, subsequently dated service treatment records reveal no further complaint, diagnosis, or treatment of a foot disorder, to include flat feet (or pes planus).  For instance, when the Veteran was examined by the service department in May 1968, for the purpose of separation, a disorder of the feet was not found.  A clinical evaluation was performed, but no foot disorder attributable to any incident of service was present, and evaluation of the feet was reported as normal.  In fact, in the statements of medical condition (signed by the Veteran in July 1968 and shortly thereafter), the Veteran admitted that there had been no change in his medical condition since his separation examination in May 1968, as well as since July 1968.  This examination by the service department, as well as the statements of medical condition made by the Veteran, is particularly probative both as to the Veteran's subjective reports and the resulting objective findings.  These reports were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  The fact that the Veteran exhibited normal feet when he presented for the May 1968 separation examination, and the fact that he denied any change in his medical condition on the July 1968 statement signify, at the very least, that he was not having any foot problems at the time he separated from service.  This assertion of the Veteran at the time of his service discharge is an express denial of any foot problems or foot-related symptoms at the time of his separation and refutes any subsequent contention from the Veteran that he had an in-service onset of a foot disorder that has continued since service.

Thus, the Board must rely on the lay and medical evidence contained in the service department records, which are contemporaneous to service and accepted as an accurate picture of the Veteran's then physical condition, and which contained no diagnosis of a foot disorder.  Accordingly, the Board assigns the service treatment records substantial probative weight against finding an in-service onset of the Veteran's bilateral foot condition.

The Board observes that there is strong post-service evidence of record which demonstrates that the initial onset of the Veteran's current bilateral foot disorder was many years after service.  Over the years since military service, the Veteran was treated for pes planus since 2006; verruca since 2006, metatarsalgia since 2009, and a foot fracture which a December 2011 treatment record indicates happened when the Veteran stepped backwards and broke his foot in three places in September 2010. 

In October 2010, the Veteran returned for a follow up visit for his right foot.  The Veteran reported minimal pain and the examiner reported good improvement.  

In May 2012, the Veteran was examined for pes planus; no diagnosis or symptoms were found.  As confirmed by imaging, there was a finding of bilateral degenerative arthritis, bilateral metatarsalgia; hammertoe of the right second toe; and bilateral hallux rigidus.  The examiner opined that while there was a notation in the service records regarding a complaint of flat feet and a referral for arch supports, there was no indication of this condition being chronic and it appeared to have been resolved prior to the separation examination.  The examiner also opined that the foot conditions were relatively late onset and had no accompanying in-service complaints, symptoms, treatment, or diagnosis and were not manifested to a compensable degree within one year of service.  Finally, the examiner stated that it was less likely than not that the current condition was incurred in or caused by military service.

In April 2013, the Veteran was afforded another VA examination for foot conditions, including pes planus.  The examiner noted that the Veteran's x-rays and clinical examination were negative for pes planus.  Additionally, the examiner noted that the Veteran did have a foot condition, but did not specifically identify the diagnoses for the disorders that the Veteran had related to his feet when rendering the etiology opinion.  The examiner acknowledged the Veteran's complaints of continuity of symptoms since service, but noted that there was no medical documentation of a foot disorder for over 30 years following discharge.  Ultimately, the examiner opined that it was less likely than not that a foot disorder was incurred in service.  By way of rationale, the examiner noted that the Veteran had a medical notation of "some pronation seen" in his service treatment records, but that no diagnosis was evident and no medical documentation was available for over thirty years of complaints.  

In September 2014, the Veteran was afforded another VA examination.  The examiner identified diagnoses of bilateral metatarsalgia, hammer toes of the right foot, hallux valgus of the right foot, bilateral hallux rigidus, and bilateral arthritis.  The x-rays, conducted with weight bearing, were negative for pes planus.  The examiner noted that the diagnoses were the same as the ones reflected in the May 2012 and April 2013 examination reports.  The examiner determined that the Veteran had arthritis and the most likely etiology was aging.  

In March 2015, the examiner identified diagnoses of bilateral metatarsalgia, hammer toes of the right foot, hallux valgus of the right foot, bilateral hallux rigidus, and degenerative arthritis.  The examiner concluded that pes planus was a chronic disability and that if the Veteran had it while in service, he would still have it.  The examiner also noted that if the Veteran were ever given a diagnosis of pes planus while in service in the 1960s, that diagnosis was a mistake, and the correct diagnosis was arthritis related to aging, as similarly concluded in the previous examination reports.

In August 2015, the Veteran was afforded another VA examination.  The examiner stated that the Veteran had a number of feet conditions for which he received treatment, but that none of them had their origin in military service and they were not related to military service.  No further explanation or rationale was provided.

In May 2016, the examiner who conducted the August 2015 examination provided an addendum opinion per the March 2016 Remand instructions.  The examiner stated that although the Veteran has a current foot condition, none of them had their origin during military service and none were related to military service.  The examiner also opined that the etiology of metatarsalgia was obesity; the etiology of hallux rigidus was likely aging, wear and tear from aging, and altered joint mechanics from obesity; and the etiology of hallus valgus was from arthritis as a result of aging combined with poor joint mechanics from obesity.

As aptly noted by the record, this evidence shows that the medical data establishes no relationship between the current diagnoses and service.  Additionally, the Board finds the May 2016 addendum opinion, in conjunction with the August 2015 examination, highly probative.  The examiner based his opinion on a detailed physical examination and supported it with the rationale that the Veteran's bilateral foot disorder was more likely associated with his age, weight, and occupation.  This rationale was supported by the Veteran's VA treatment records, in which his treating physician recommended diet, exercise, and weight loss to treat his feet.

The claim is also supported by the Veteran's lay testimony to the effect that he believes there is a nexus between his current bilateral foot disorder (variously diagnosed) and his military service.  The Veteran has not demonstrated that he is an expert when it comes to diagnosis or etiology of foot disorders; he is, therefore, a layperson in this regard.  In this case, however, the facts are complex enough that the Veteran's lay intuition about of the cause of his bilateral foot disorder is not sufficient to outweigh the August 2015 and May 2016 opinions of the VA expert who carefully considered the specific facts of this case.  See Kahana v. Shinseki, 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis").  Accordingly, the Board finds the Veteran's lay statement to be of minimal probative value compared to the August 2015 and May 2016 opinions against the claim.

For these reasons, the Board finds that the preponderance of the evidence weighs against finding that the Veteran's current bilateral foot disorder arose in or is otherwise etiologically related to his active military service; or, that the Veteran's bilateral foot disorder was diagnosed within the presumptive period or that there was a continuity of symptomatology of the Veteran's bilateral foot disorder (variously diagnosed as degenerative arthritis) between the Veteran's active service and his initial diagnosis.  Therefore, service connection for a bilateral foot disorder (as variously diagnosed) is denied.

Low Back Disorder

The Veteran has alleged that his current low back disorder began in or was caused by his active military service.

The evidence reflects that while the Veteran did serve as a firefighter and would have had the occasion to sustained rough rides in a fire truck during service, a chronic low back disorder is not shown to be the result thereof.  In this regard, the service treatment records, which contain several notations for various other ailments, reveal no complaint, finding, or treatment of an injury to, or disorder of the low back.  There is no indication on the May 1968 separation examination of a low back problem.  A clinical evaluation was conducted, but no back injury or disorder attributable to any incident of service was present.  No abnormality of the spine (or low back) was noted at separation, and the spine and other musculoskeletal were evaluated as normal.  Moreover, in a July 1968 statement of medical condition, as well as shortly thereafter, the Veteran reported having no change in his medical condition since the separation examination.

This examination by the service department, as well as the statements of medical condition made by the Veteran, is particularly probative both as to the Veteran's subjective reports and the resulting objective findings.  These reports were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment.  See Rucker v. Brown, 10 Vet. App. at 73.  The fact that the Veteran exhibited a normal spine when he presented for the May 1968 separation examination, and the fact that he denied any change in his medical condition on the July 1968 statement signify, at the very least, that he was not having any back problems at the time he separated from service.  This assertion of the Veteran at the time of his service discharge is an express denial of any back problems or back-related symptoms at the time of his separation and refutes any subsequent contention from the Veteran that he suffered injury and an onset of symptoms consistent with a low back disorder during and since service.

Based on the above, the Board places more reliance on the lay and medical evidence contained in the service department records, which are contemporaneous to service and accepted as an accurate picture of the Veteran's then physical condition, and which evidence that no back injury or a chronic low back disorder was noted during the Veteran's period active duty.  Hence, the Board assigns the service treatment records substantial probative weight against finding an in-service onset of the Veteran's low back condition.

The Veteran, as a layperson, is competent to report having suffered a back injury in service after having sustained rough rides in a fire truck and to have had back symptoms since service.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, while the Veteran is competent to describe having sustained injury and an onset of symptoms of the back in service, the Board finds that these statements are not an accurate recollection of past events when compared against the service department records, and, therefore, they do not probatively establish the incurrence of an injury to or a disorder of the back during service.

Here, the Board notes that the earliest indication in the record of an onset of back symptoms was first documented in December 1998.  At that time, the Veteran was treated at a VA facility, and complained of worsening low back pain and reported that it had been a problem since 1978, twenty years prior.  Medication was requested and prescribed.  

Progress notes, dated in January 1999, indicated that the Veteran was treated at a VA facility.  He reported back pain and was taught back exercises and proper lifting and body mechanics.

In February 2002, progress notes indicated that the Veteran had an MRI of his lumbar spine.  The L3-4 and L4-5 showed mild Degenerative Disc Disease (DDD), without spinal stenosis; the L5-S1 level showed a small right lateral herniated disc, without spinal stenosis.  No evidence of radiculopathy was noted.

In August 2006, the Veteran underwent another MRI and was subsequently diagnosed with DDD and spinal stenosis.  

Progress notes dated in January 2007 indicate that the Veteran was evaluated for back pain.  The examiner cited stenosis and radicular pain and recommended that the Veteran continue medication and physical therapy.

In June 2008, the Veteran had spinal stenosis surgery.  

Progress notes dated in February 2010 indicate that the Veteran reported pain in the low back.  The examiner cited that the Veteran was provided a recommendation for a L4-L5 laminectomy.  Additionally, the examiner stated that the Veteran had a long history of being a truck driver, which likely contributed to his severe lumbar DDD.  

In June 2010, the Veteran had an L4-L5 laminectomy.  

At the January 2012 hearing, the Veteran testified that he was initially treated following discharge for his back in the late 1980s and early 1990s, prior to which he had not had any intervening injuries.  He further testified that his VA physicians at the pain clinic told him that his current low back disorder was related to his firefighting duties in service.  No such statement was indicated by the VA medical records or was found in the claims file.

In May 2012, the Veteran was afforded a VA examination.  At the examination, the Veteran reported that he started having back problems twenty years prior.  The Veteran also reported that his June 2010 surgical procedure worked well, but also stated that he had to avoid bending and lifting.  Upon examination, the Veteran did not have or report flare-ups, guarding, radiculopathy, Intervertebral Disc Syndrome (IVDS), or any other neurological abnormality, such as bowel or bladder problems.  A finding of arthritis was documented.  The examiner noted ranges of motion as forward flexion 75 degrees, extension 30 degrees or greater, right lateral flexion as 15 degrees, left lateral function as 25 degrees, and right and left lateral rotation as 30 degrees or greater.  The examiner concluded that the Veteran had moderate to severe stenosis.  As to the low back condition, the examiner opined that due to the lack of an in-service event coupled with the delayed onset of the condition, it was less likely than not that his low back disability was incurred in or due to military service.  

Progress notes, dated in July 2012, indicated that the Veteran's lumbosacral spine was evaluated following a March 1978 automobile accident, where the Veteran suffered a cervical fracture and was "totally paralyzed" from the shoulders down.  

In April 2013, the Veteran was afforded another VA examination.  Upon examination, the examiner noted ranges of motion as forward flexion 70 degrees, extension 20 degrees, right and left lateral flexion as 30 degrees or greater, and right and left lateral rotation as 30 degrees or greater.  There was objective evidence of painful motion noted.  The examiner also noted that the Veteran was able to perform repetitive-use testing with three repetitions.  According to the examiner, the Veteran's thoracolumbar spine presented with less movement than normal, and he was diagnosed with Degenerative Disk Disease (DDD) and spinal stenosis.  The examiner opined there was no evidence that the low back disability was incurred in service and noted that it was less likely than not that the Veteran's low back was secondary to or aggravated by a service-connected disability.  By way of rationale, the examiner noted that there was no evidence of a back injury upon visits to medical facilities and that the Veteran stated that his pain did not manifest until 2000, approximately thirty to forty years after leaving service.  The examiner also reviewed the claims file documents and noted that the Veteran had a laminectomy in 2010 and reported good results.  Lastly, the examiner reported that a VA medical record dated in December 1998 states that the Veteran stated that "low back pain has been a problem since 1978."  In December 1998, the Veteran had an x-ray of his spine and "facet osteoarthritis at L4, L5" was noted.  The examiner concluded that the arthritis back condition on radiograph was initially noted in 1998.  

In August 2015, a VA examiner reviewed the claims folder, the previous exam, and the available medical records.  The examiner opined that the Veteran's low back disability was less likely as not incurred in or caused by military service.  By way of rationale, the examiner noted that the rough vehicle ride during service did not cause the low back condition; instead, the examiner opined that the low back condition was caused by age, obesity, and occupational history of construction work, all of which predispose to developing Degenerative Joint Disease (DJD) of the lumbar spine.  

In May 2016, the Veteran was afforded another VA examination and an addendum was provided by the physician who conducted the August 2015 examination per the March 2016 Remand instructions.  The examiner opined that the Veteran's low back disorder was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  By way of rationale, the examiner noted that DJD and DDD were chronic conditions that tend to progressively worsen over time with the natural aging process or repetitive injury.  The examiner also opined that DDD was more likely than not caused by age, obesity, and the Veteran's occupational history of construction work, all of which predispose to developing lumbar spine DJD.  The examiner noted that a low back disorder was not present during discharge or within one year of discharge from active duty, and that the rough vehicle ride during service did not cause the back condition.  Finally, the examiner reported that the VA medical record dated in December 1998 indicated that the Veteran stated that "low back pain has been a problem since 1978."  The examiner identified that it was a self-reported statement that was provided twenty years after discharge, and there is no evidence that the Veteran, a layperson, had expertise in determining the etiology or onset of DDD.

The Board concludes that the August 2015 and May 2016 examinations, with accompanying addendum opinions, are adequate and the most probative upon which to base a determination.  In addition, the May 2012 and April 2013 examiners also based their opinions on accurate background and the relevant historical facts.  Also, the examiners offered thorough rationale for the opinions reached that were supported by the evidence of record.

As discussed above, the Veteran's claim of sustaining an in-service back injury or having back trouble since service is contrary to what is found in the in-service and post-service medical records including the May 1968 separation examination and the July 1968 statement of medical condition.  In these circumstances, the Board gives more credence to the August 2015 and May 2016 VA examiner's opinions and the other medical evidence of record, which is negative for complaints, diagnoses, and treatment for a chronic low back disorder for over decades post-service, than the claims and testimony from the Veteran.

The greater weight of the evidence is against finding that the Veteran's current low back disorder arose in or was otherwise etiologically related to his active military service; or, that the Veteran's low back disorder was diagnosed within the presumptive period or that there was a continuity of symptomatology of the Veteran's low back disorder (variously diagnosed as DJD and DDD with stenosis of the lumbar spine) between the Veteran's active service and his initial diagnosis.

Conclusion

The evidence is not in equipoise, but is against the claims, so entitlement to service connection for a bilateral foot disorder and a low back disorder (as variously diagnosed during the appeal period) is denied.  Gilbert, 1 Vet. App. at 53-56 (1990).


ORDER

Entitlement to service connection for a bilateral foot disorder is denied.

Entitlement to service connection for a low back disorder is denied. 




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


